Order entered December 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00432-CV

                          DALLAS COUNTY SCHOOLS, Appellant

                                                V.

                                    PAUL GREEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09857

                                            ORDER
       Appellee’s Motion to Refile post-argument letter brief is GRANTED. The clerk is

directed to file appellee’s brief as of the date of this Order. Any response is due Dec. 29, 2015.

Any reply is due ten days after appellant’s response, if any.


       No extensions will be granted unless good cause is shown.


                                                       /s/      BILL WHITEHILL
                                                                JUSTICE